          Case 3:20-cv-02731-VC Document 576 Filed 08/18/20 Page 1 of 6




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS, et al.,             ) CASE NO. 3:20-cv-02731-VC
                                                 )
        Plaintiffs,                              ) FEDERAL DEFENDANTS’ AUGUST 18, 2020
                                                 ) DAILY REPORT
   v.                                            )
                                                 )
DAVID JENNINGS, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


        In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:



        (i) A roster indicating the name and location within the facility of each detainee at Mesa

            Verde. Attached is a roster that contains this information, along with testing information for
            each detainee.



        (ii) Updates on any tests offered or given to detainees, and the results of those tests.


FEDERAL DEFENDANTS’ AUGUST 18, 2020 DAILY REPORT
No. 3:20-cv-02731-VC
        Case 3:20-cv-02731-VC Document 576 Filed 08/18/20 Page 2 of 6




         This morning, Defendants tested the entire facility with oropharyngeal swabs (except for

         individuals who have already tested positive and are quarantined), as previously planned.

         (See, e.g., ECF 527 at p. 6.) Wellpath advises that LabCorp. is scheduled to pick up the

         specimens at approximately 6 p.m. tonight. As indicated by Facility Administrator Nathan

         Allen, results are expected back in approximately three days. (See ECF 535.) One detainee

         continued to refuse to consent to testing (Eder Said Erazo Diaz, A######042), and he

         continues to be isolated in the restrictive housing unit (RHU).



         At the status conference this morning, the Court ordered Defendants to also test Dorms A and

         C with the Abbott machine today. All of the Abbott specimens have been collected from

         Dorm A (16 specimens) and Dorm C (6 specimens). Wellpath is currently processing the

         specimens, one at a time, as they must be processed (see ECF 522), and Defendants will

         provide an update to class counsel regarding the results as soon as they are available.



         Defendants generally plan to quarantine any positive cases in Dorm B, which has been

         cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.) However, as instructed by the Court,

         Defendants plan to hold in isolation any new positive cases from today’s Abbott testing, until

         such positive results are confirmed by the LabCorp tests, which were also administered

         today. Additionally, Defendants plan to retest the facility (except for individuals who have

         already tested positive and are quarantined) next Tuesday, August 25, 2020. (Id.)



         Although now outdated by more recent testing that has returned results, today, the results of

         the August 4, 2020 swab tests that were sent to Cardiotropic Labs came back. The

         undersigned counsel is advised that there were no new positives results from this round of

         testing. Defense counsel did not obtain full details in time to incorporate into today’s daily

         report. The details are being provided to class counsel, and Defendants will include them in

         tomorrow’s daily report.



FEDERAL DEFENDANTS’ AUGUST 18, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      2
         Case 3:20-cv-02731-VC Document 576 Filed 08/18/20 Page 3 of 6




           As of today, there are 103 detainees at Mesa Verde, 56 of whom have tested positive for

           COVID, and one of whom is hospitalized.



       (iii) Updates on tests of employees and the results of those tests. Defendant The GEO Group,
           Inc., is in possession of the information regarding tests of employees and the results of those

           tests and will separately submit that report.



       (iv) Updates on what the defendants are doing to manage the crisis. The Mesa Verde
           population is down to 103 detainees, or at approximately 25% of capacity.



           As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

           COVID situation, including providing masks to all detainees, providing detainees the ability

           to socially distance in most areas throughout the facility, and testing all detainees for

           COVID. However, many of the detainees do not wear their masks, and many do not take

           advantage of the opportunity to stay six feet apart. Defendants have also cleared a dorm to

           isolate positive cases. Additional steps that Defendants have taken are outlined above.


           Plaintiffs have asked that Defendants include information about any hospitalizations in their

           daily reports, which Defendants had already been doing. Margarito Zamora Guzman

           (A######347) was admitted to Mercy Hospital in Bakersfield on Friday, August 14, 2020,

           with COVID pneumonia. He is currently stable, and the hospital’s update today indicates

           “Possible discharge tomorrow.”



       In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

also submit the arrival and release information for Mesa Verde and Yuba County Jail. Neither facility

had any arrivals today or yesterday.




FEDERAL DEFENDANTS’ AUGUST 18, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      3
         Case 3:20-cv-02731-VC Document 576 Filed 08/18/20 Page 4 of 6




Yuba County Jail releases:

 A-Number     Last Name           First Name       Book-Out       Reason
                                                   Date
 259          OROPEZA-ESPARZA JESUS                8/18/2020      Proceedings Terminated.

                                      PENDING
 None.


Mesa Verde releases:

 A-Number     Last Name           First Name        Book-Out      Reason for Release
                                                    Date
 010          QAZI                ASIF              8/17/2020     District Court ordered
                                                                  release
 032          GARCIA-MARTINEZ     HALMILTON 8/18/2020             District Court ordered
                                                                  release
 500          QIU                 ZUOLING           8/18/2020     District Court ordered
                                                                  release

                                      PENDING
 NONE




DATED: August 18, 2020                         Respectfully submitted,
                                               DAVID L. ANDERSON
                                               United States Attorney

                                               /s/ Wendy M. Garbers
                                               WENDY M. GARBERS
                                               Assistant United States Attorney

                                               Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 18, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      4
                                                          Case 3:20-cv-02731-VC Document         576 Filed 08/18/20 Page 5 of 6
                                                                                 Mesa Verde COVID-19 Testing




                                                                                  Results of Date of    Date of                     Date of    Date of                   Date of     Date of                   Date of                              Date of
                                                                      Date of                                     Results of                               Results of                             Results of                Date of    Results of                Date of   Results of
 A-Number                                                                           Intake   Offered   Results of                   Offered   Results of                 Offered    Results of                 Offered                              Offered
                    Last Name                First Name     Dorm   Offered Intake                                  COVID                                    COVID                                  COVID                  Results of    COVID                   Results of  COVID
   Last 3                                                                          COVID COVID Test COVID Test                      COVID COVID Test                     COVID       COVID                     COVID                                COVID
                                                                   COVID Test                                       Test 1                                   Test 2                                 Test 3               COVID Test 4    Test 4               COVID Test 5 Test 5
                                                                                     Test       1         1                          Test 2      2                        Test 3      Test 3                    Test 4                               Test 5
171         ALBERTO-RODRIGUEZ      MARIO                     A         7/20/2020 Negative     8/4/2020 8/18/2020 Negative           8/11/2020         n/a Refused        8/13/2020 Pending                     8/14/2020 Abbott test  Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                                                              LabCorp test
287         ARZATE-REYES           IGNACIO                   A                                  8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
291         BOAR                   DAN                       A         7/17/2020 Negative       8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
629         BRAVO                  ERICK                     A         7/17/2020 Negative       8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
589         FLORES-HIDALGO         ROMULO                    A                                  8/4/2020 n/a         Refused        8/11/2020          n/a Refused       8/13/2020 Pending                     8/14/2020 Abbott test    Negative    8/18/2020 Abbott test/
                                                                                                                                                                                                                                                              LabCorp test
038         GARCIA MONTES DE OCA   JOSE                      A                                  8/4/2020   8/18/2020 Negative       8/11/2020          n/a Refused       8/13/2020 Pending                     8/14/2020 Abbott test    Negative    8/18/2020 Abbott test/
                                                                                                                                                                                                                                                              LabCorp test
626         HERNANDEZ              LUIS                      A         7/20/2020 Negative       8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
073         LUCAS PLEAEZ           HUGO                      A                                  8/4/2020   8/18/2020 Negative       8/11/2020          n/a Refused       8/13/2020 Pending                     8/14/2020 Abbott test    Negative    8/18/2020 Abbott test/
                                                                                                                                                                                                                                                              LabCorp test
413         MANZANILLA             SOLIS                     A                                  8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
268         MATEO-VIRULA           OBED                      A                                  8/4/2020   8/18/2020 Negative       8/11/2020          n/a Refused       8/13/2020 Pending                     8/14/2020 Abbott test    Negative    8/18/2020 Abbott test/
                                                                                                                                                                                                                                                              LabCorp test
821         MIRZAIANS              HRAND                     A                                  8/4/2020   8/18/2020 Negative       8/11/2020          n/a Refused       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
739         OLIVERA MARTINEZ       ALEJANDRO                 A                                  8/4/2020   8/18/2020 Negative       8/11/2020          n/a Refused       8/13/2020 Pending                     8/14/2020 Abbott test    Negative    8/18/2020 Abbott test/
                                                                                                                                                                                                                                                              LabCorp test
126         REYES VIDAL            MANUEL ANTONIO            A         7/28/2020 Negative       8/4/2020   8/18/2020 Negative       8/11/2020          n/a Refused       8/13/2020 Pending                     8/14/2020 Abbott test    Negative    8/18/2020 Abbott test/
                                                                                                                                                                                                                                                              LabCorp test
490         SINGH                  GURSAMITAR                A                                  8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
438         SINGH-KAHLON           YADWINDER                 A                                  8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
326         TRUJILLO               FERMIN                    A                                  8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test   Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                         LabCorp test
419         ABADIN                 HECTOR                    B         7/28/2020    Negative   7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020     Positive
888         AGUILAR CARRION        JOSE                      B         7/15/2020    Negative    8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Positive
159         ALCALA-ALMANZA         RUBEN                     B         7/24/2020    Refused    7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020     Positive
650         ALFARO HENRIQUEZ       JOSE                      B         7/27/2020    Negative    8/3/2020                            8/11/2020           n/a   Refused    8/13/2020 Pending                     8/14/2020 Abbott test    Positive
321         AQUINO-CAMIRO          NARCISO                   B                                 7/30/2020     8/3/2020 Negative      8/11/2020           n/a   Refused    8/13/2020 Pending                     8/14/2020 Abbott test    Positive
388         CAMARENA NAVARRETE     JOSE                      B                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Positive
992         CARILLO TORRES         WALTER                    B         7/30/2020 Refused        8/4/2020 8/18/2020 Negative         8/11/2020           n/a   Refused    8/13/2020 Pending                     8/14/2020 Abbott test    Positive
595         CATALAN-RAMIREZ        ERVIN                     B                                  8/4/2020 8/18/2020 Negative         8/11/2020           n/a   Refused    8/14/2020 Abbott test   Positive
531         CHAVEZ-COS             NESTOR JOSUE              B                                 7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020     Positive
053         CRUZ MENJIVAR          LEVI                      B                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Positive
011         CRUZ-ZAVALA            WALTER                    B                                  8/4/2020 8/18/2020 Negative         8/10/2020   Abbott test   Positive
230         DIAZ-SOLANO            ALBERTO                   B         7/28/2020 Refused       7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020     Positive
884         DUNGO                  REYNALDO                  B                                  8/4/2020 8/18/2020 Negative         8/11/2020           n/a   Refused    8/14/2020 Abbott test   Positive
229         FIGUERAS               RALEIGH                   B                                  8/4/2020 8/18/2020 Negative         8/10/2020   Abbott test   Positive
252         FLORES-BANUELOS        ALEJANDRO                 B                                  8/3/2020                            8/11/2020   8/14/2020     Positive
555         HENRIQUEZ              JOSE                      B                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Positive
081         HERNANDEZ GARCIA       BENJAMIN                  B         7/27/2020 Refused        8/4/2020 8/18/2020 Negative         8/11/2020           n/a   Refused    8/14/2020 Abbott test   Positive
411         HERNANDEZ PELAYO       IVAN                      B         7/29/2020 Negative       8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Positive
015         HERNANDEZ-REYES        OSWALDO                   B         7/29/2020 Refused       7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020     Positive
634         LOPEZ SOLORIO          JAIME                     B                                 7/30/2020     8/3/2020 Negative       8/4/2020     Pending                8/11/2020 Abbott test   Negative      8/14/2020 Abbott test    Positive
639         LOPEZ-GARCIA           JUAN                      B                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Positive
155         MARIN-PARRA            ISRAEL                    B         7/15/2020 Negative      7/30/2020     8/3/2020 Positive
576         MARTINEZ-ORTIZ         FERNANDO                  B                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Positive
889         MELGOZA                JOSE                      B                                 7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020     Positive
242         MENDOZA                ANTONI                    B         7/14/2020 Refused       7/30/2020 n/a          Refused       8/11/2020          n/a    Refused    8/14/2020 Abbott test   Positive
823         MENDOZA-CANALES        FRANCISCO                 B                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Positive
091         MENDOZA-VALDOVINOS     JOSE                      B                                 7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020     Positive
067         MORALES                JACINTO                   B                                 7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020     Positive
544         MORALES-SANCHEZ        HENRY                     B                                 7/30/2020     8/3/2020 Negative      8/11/2020     Pending                8/12/2020 Abbott test   Positive
048         NAJERA GRAJEDA         GERMAN                    B                                 7/30/2020     8/3/2020 Positive
834         NAJERA SANDOVAL        MARCOS                    B         7/22/2020 Negative      7/30/2020     8/3/2020 Positive
954         NARVAEZ                PEDRO                     B                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020 Positive
124         NICKEL                 WILLIAM                   B         7/23/2020 Negative      7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020 Positive
714         NUNEZ                  PEDRO                     B                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020 Positive




                                                                                                                           Page 1
                                                            Case 3:20-cv-02731-VC Document         576 Filed 08/18/20 Page 6 of 6
                                                                                   Mesa Verde COVID-19 Testing




                                                                                       Results of Date of    Date of                   Date of    Date of                   Date of       Date of                   Date of                             Date of
                                                                           Date of                                       Results of                           Results of                               Results of               Date of    Results of                 Date of   Results of
 A-Number                                                                                Intake   Offered   Results of                 Offered   Results of                 Offered      Results of                 Offered                             Offered
                   Last Name                   First Name     Dorm      Offered Intake                                    COVID                                COVID                                    COVID                  Results of   COVID                    Results of  COVID
   Last 3                                                                               COVID COVID Test COVID Test                    COVID COVID Test                     COVID         COVID                     COVID                               COVID
                                                                        COVID Test                                         Test 1                               Test 2                                   Test 3               COVID Test 4   Test 4                 COVID Test 5 Test 5
                                                                                          Test       1          1                       Test 2      2                        Test 3        Test 3                    Test 4                              Test 5
797         PALMA-AGUILAR          JULIO                        B           7/22/2020 Negative     8/4/2020 8/18/2020    Negative      8/11/2020 8/14/2020 Positive
929         PEREZ                  OSCAR                        B                                 7/30/2020   8/3/2020   Negative      8/11/2020         n/a Refused        8/14/2020 Abbott test     Positive
669         PINEDA                 SANTIAGO                     B           7/29/2020 Positive
580         QUAN                   LAM                          B                                 7/30/2020   8/3/2020   Negative      8/10/2020   Abbott test   Positive
089         RAMIREZ PINEDA         ROBERTO ANTONIO              B                                  8/3/2020                            8/11/2020   8/14/2020     Positive
611         RIOS ALVARADO          SAMUEL                       B                                  8/4/2020 8/18/2020    Negative      8/11/2020   8/14/2020     Positive
847         ROBLES-FLORES          JOSE LUIS                    B                                  8/4/2020 8/18/2020    Negative      8/11/2020   8/14/2020     Positive
988         RODRIQUEZ-GALICIA      HERMELINDO                   B                                 7/30/2020   8/3/2020   Negative      8/11/2020           n/a   Refused    8/14/2020 Abbott test     Positive
260         RODRIGUEZ-ROJAS        EDGAR                        B                                 7/30/2020   8/3/2020   Negative      8/11/2020   8/14/2020     Positive
328         RUIZ-BOLANEZ           JOSE                         B                                 7/30/2020   8/3/2020   Positive
788         SAHOTA                 DEEPAK                       B                                  8/4/2020 8/18/2020    Negative      8/11/2020   8/14/2020     Negative   8/14/2020 Abbott test     Positive
361         SINGH                  DILBAGH                      B                                  8/4/2020 8/18/2020    Negative      8/11/2020   8/14/2020     Positive
018         SINGH                  JASWANT                      B           7/29/2020 Negative    7/30/2020   8/3/2020   Negative      8/11/2020   8/14/2020     Positive
659         TOOR                   GURMAIL                      B                                 7/30/2020   8/3/2020   Negative      8/11/2020   8/14/2020     Positive
857         VICTORIO               JOHN EMMANUEL CARVAJAL       B           7/23/2020 Negative    7/30/2020   8/3/2020   Negative      8/10/2020   Abbott test   Positive
264         VIGIL                  OSCAR                        B                                  8/4/2020 8/18/2020    Negative      8/11/2020   8/14/2020     Positive
559         VILLALOBOS-SURA        BENITO                       B                                 7/30/2020   8/3/2020   Positive
855         VILLANUEVA             JOSE                         B           7/29/2020 Refused      8/4/2020 8/18/2020    Negative      8/11/2020   8/14/2020 Positive
837         YUCUTE-CAMEY           GABRIEL                      B                                  8/4/2020 8/18/2020    Negative      8/11/2020   8/14/2020 Positive
848         ALAS-ALFARO            EDWIN                        C           7/13/2020 Negative     8/4/2020 8/18/2020    Negative      8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test     Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                              LabCorp test
623         ARGUETA RIVERA         JOSE ALCIDES                 C           7/27/2020 Negative     8/4/2020   8/18/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test     Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                              LabCorp test
366         ARIAS ROMERO           KEVIN                        C                                  8/4/2020   8/18/2020 Negative       8/11/2020          n/a Refused       8/13/2020 Pending                       8/14/2020 Abbott test    Negative   8/18/2020 Abbott test/
                                                                                                                                                                                                                                                                  LabCorp test
163         GALLARDO LOPEZ         ADRIAN                       C           7/28/2020 Negative    7/30/2020    8/3/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test     Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                              LabCorp test
265         GONZALEZ-AGATON        ANTONIO                      C                                  8/4/2020   8/18/2020 Negative       8/11/2020          n/a Refused       8/13/2020 Pending                       8/14/2020 Abbott test    Negative   8/18/2020 Abbott test/
                                                                                                                                                                                                                                                                  LabCorp test
029         MEJIA-LOPEZ            JOSE DINO                    C           7/28/2020 Negative    7/30/2020    8/3/2020 Negative       8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test     Negative      8/18/2020 Abbott test/
                                                                                                                                                                                                                              LabCorp test
084         ARDEBILI               DAVID                        D           7/28/2020 Refused      8/4/2020 n/a          Refused       8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
778         CALMO-MENDOZA          ELEAZAR                      D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
819         ESTIGOY                ALANN                        D                                  8/4/2020 8/18/2020 Negative         8/11/2020          n/a    Refused    8/14/2020   Abbott test   Negative      8/18/2020
728         GONZALEZ-RODRIGUEZ     JOSE                         D                                  8/4/2020 8/18/2020 Negative         8/11/2020          n/a    Refused    8/13/2020   Pending                     8/14/2020                           8/18/2020
548         GRIFFIN                MARK                         D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
313         HERNANDEZ GOMEZ        EZEQUIEL                     D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
682         HERNANDEZ-VELASQUEZ    KEVIN                        D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
297         IGLESIAS-IGLESIAS      JUAN                         D                                  8/4/2020 n/a          Refused       8/11/2020          n/a    Refused    8/14/2020   Abbott test   Negative      8/18/2020
961         MARTINEZ-MELENDEZ      DENIS                        D           7/24/2020 Refused      8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
278         MATIAS-RAUDA           WILLIAM                      D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
913         MENDEZ-BORACIO         JUAN                         D                                  8/4/2020 8/18/2020 Negative         8/11/2020          n/a    Refused    8/13/2020   Pending                     8/14/2020                           8/18/2020
386         MONCADA-HERNANDEZ      SALVADOR                     D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
100         MOUSA SALADDIN         MOHAMED                      D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
561         OROZCO-GARCIA          OSVIN                        D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
665         PERRUSQUIA-PALOMARES   OSCAR HUMBERTO               D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
887         RAMIREZ                ARNOLDO                      D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
146         ROMERO-ROMERO          NEFTALI                      D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
766         SANCHEZ BRITO          VICTOR                       D                                  8/4/2020 8/18/2020 Negative         8/11/2020          n/a    Refused    8/14/2020   Abbott test   Negative      8/18/2020
253         TOUCH                  CHUNY                        D                                  8/4/2020 n/a          Refused       8/11/2020          n/a    Refused    8/14/2020   Abbott test   Negative      8/18/2020
820         VALENCIA-CHAVEZ        ELODIO                       D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
210         XIONG                  JIAN                         D                                  8/4/2020 8/18/2020 Negative         8/11/2020   8/14/2020     Negative   8/14/2020   Abbott test   Negative      8/18/2020
946         ORELLANA               ALBERT CHRISTIAN           Intake                              7/29/2020 7/29/2020 Positive                                                                                      8/18/2020
245         MINCHACA RAMOS         JUAN CARLOS                Medical                             7/30/2020     8/3/2020 Negative       8/4/2020                            8/11/2020 Abbott test     Negative      8/14/2020 Abbott test    Negative   8/18/2020
456         ORDAZ CAMACHO          ANGEL                      Medical                              8/4/2020 8/18/2020 Negative          8/5/2020    8/5/2020 Positive
347         ZAMORA-GUZMAN          MARGARITO                  Medical                             7/30/2020     8/3/2020 Negative       8/4/2020     Pending                8/10/2020 8/10/2020 Positive
807         EDMONDSON              ALTON                       RHU                                7/30/2020     8/3/2020 Negative      8/11/2020   8/14/2020 Negative       8/14/2020 Abbott test Negative          8/18/2020
042         ERAZO DIAZ             EDER SAID                   RHU          7/16/2020 Refused     7/30/2020     8/3/2020 Negative      8/11/2020          n/a Refused       8/14/2020 n/a         Refused           8/18/2020 Refused




                                                                                                                              Page 2
